Citation Nr: 1111773	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for ventral/umbilical hernia.

2.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from June 1966 to June 1968, followed by unconfirmed reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of history, the April 2007 RO rating decision denied a rating increase for both service-connected disabilities of ventral/umbilical hernia and bilateral hearing loss.  In April 2007 the Veteran filed a Notice of Disagreement to the denial of increased rating for both disabilities; however, after the issuance of the August 2007 Statement of the Case (SOC), the Veteran filed a VA-9 Substantive Appeal that pertained only to the disability rating for the ventral/umbilical hernia disability.  

Nonetheless, in May 2008 the RO sent to the Veteran notice with regards to the applicable diagnostic codes used to rate both a ventral/umbilical hernia and bilateral hearing loss.  In June 2008 the RO issued a Supplemental Statement of the Case (SSOC) for both issues, namely, an increased rating in excess of 40 percent for ventral/umbilical hernia, secondary to appendectomy, postoperative and for an increased rating in excess of 10 percent for bilateral hearing loss.  The Board finds that, even though there was not a timely VA-9 Substantive Appeal, the issue of an increased rating in excess of 10 percent for bilateral hearing loss is before the Board because VA has taken action that lead the Veteran to believe the issue was perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected); Douglas v. Shinseki, No. 07-1392 (U.S. Vet. App. Apr. 17, 2009) )(a timely substantive appeal is not necessary to confer jurisdiction on the Board).  

The Veteran indicated both on his August 2007 substantive appeal and in a March 2008 statement that he wanted a hearing before the Board, to be held by means of a video-conference.  The Veteran failed to show for a scheduled August 2009 Board videoconference hearing; therefore, his request for a hearing is deemed waived.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected ventral/umbilical hernia has been recurrent, spanned from the upper scar extending from the umbilicus to the epigastric area, and has been manifested by bulging during valsalva maneuvers that are tender to palpitation, with subjective reports of pain, and without diastasis.  

2.  For the period of increased rating claim, the audiometric test scores and speech recognition testing have resulted in no more than level I hearing in the right ear, and no more than level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for ventral/umbilical hernia, secondary to appendectomy, postoperative, have not been met for any period.        38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.2, 4.3, 4.7, 4.114, DC 7339 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in January 2007.  The Veteran was notified of the type of evidence needed to substantiate the claims for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records.  The Veteran has not identified any pertinent records for the RO to obtain on his behalf.

The Veteran was afforded VA examinations in July 2007 in relation to his claims for increased disability rating for the ventral/umbilical hernia (secondary to appendectomy, postoperative) and the hearing loss disability.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

With regard to the adequacy of the examinations for rating purposes, the Board acknowledges the Veteran's statements of July 2007 and September 2007 that the VA digestive disorders examiner was "unconcerned," that they spoke only briefly, and that the VA digestive disorders examination report did not sufficiently capture his description of pain, which he reported feeling with just very slight movement.  The Board observes that the role of a VA examiner is not to medically treat a veteran as a patient, but to evaluate the disability according to the rating criteria.  That the Veteran experiences pain is well established in the record, by the Veteran's own statements.  The Veteran's general assertions regarding how the examination was conducted do not assert any specific irregularity or deficiency in the way the examination was conducted or with the results as reported in the VA examination report to suggest that the examination report is not adequate for rating purposes.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Higher Rating than 40 Percent for Ventral/Umbilical Hernia

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected ventral/umbilical hernia currently is evaluated as 40 percent disabling under 38 C.F.R. § 4.114, DC 7339.  A zero percent rating is assigned under DC 7339 for postoperative ventral hernia manifested by postoperative wounds, healed, with no disability, or a belt not indicated.  A 20 percent rating is assigned for a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia not well supported by a belt under ordinary conditions.  A maximum 100 percent rating is assigned for a massive persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  Id.

The Veteran did not report any private or VA treatment for the hernia disability.  He reported in statements that he experiences pain with even slight movement, which he attributed to his service-connected hernia disability.

In July 2007 the Veteran was afforded a VA examination for digestive conditions.  The VA examiner noted his recurrent ventral herniation from the upper (suprapubic) scar extending from the umbilicus to the epigastric area, with bulging with Valsalva maneuver.  The hernia was prominent when the Veteran attempted to do a sit-up.  There was no diastasis of the recti muscle.

Based on a review of all the evidence of record, lay and medical, the Board finds that at no point during the appeal period was the Veteran's ventral hernia massive and persistent with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable, such to warrant a 100 percent rating.  38 C.F.R. § 4.114.

The Board acknowledges the Veteran's many statements of pain; however the Board observes that the Veteran himself reported he had sought no treatment for his hernia within 12 months of his February 2008 submission of the VA Form 21-8940, and in no statement does the Veteran mention taking any medication for his pain.  The lack of any type of treatment from any provider stands in sharp contrast to the Veteran's reports of pain with even very slight movement, such that he cannot get out of a chair without supporting himself (statement dated August 2007, substantive appeal).  The lack of other clinical findings of worsened disability, and the lack of treatment for a disorder that has been service connected for years, outweighs the Veteran's more recent statements, made for compensation purposes, which include reports of the reports of pain with even the slightest movement.   

As well, the Veteran's August 2007 statement indicated he disagreed with the rating criteria requiring a measurement of his hernia, and believed his pain should be taken into consideration.  The Board has considered his reports of pain, as discussed above; however, the Board is charged to apply the laws and regulations given to it by legislative authorities, which requires that specific rating criteria be more nearly approximated to grant a higher disability rating.  A 100 percent disability rating may include symptoms of pain as a factor with regard to the severity of hernia disability, but a 100 percent rating requires other evidence of massive and persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.  These additional schedular rating factors that could provide a basis for an increase have been considered; however, it is not shown that the Veteran has any functional loss beyond that being compensated.  Consequently, the next higher (100 percent) rating under these criteria is not warranted.  38 C.F.R. § 4.71a, DCs 7339.  

On close review of the entire record, the Board finds no other potentially applicable diagnostic code that would provide for a higher (in excess of 40 percent) schedular rating for the Veteran's service-connected ventral/umbilical hernia, secondary to appendectomy, postoperative, at any point during the appeal period.  Thus, the rating may not be staged.  In sum, the weight of the credible evidence shows the manifestations of the Veteran's ventral/umbilical hernia disability warrant no more than a 40 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Higher Rating than 10 Percent for Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the July 2007 audiological evaluation, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In connection with his claim for bilateral hearing loss, the Veteran was afforded VA audiological examination in July 2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
75
65
LEFT
20
25
40
65
65

Speech recognition ability at the July 2007 examination was recorded as 96 percent in the right ear and 94 percent in the left ear.  The Veteran did not report any private or VA treatment for hearing loss.

At the July 2007 VA examination, the right ear average puretone threshold was 50 decibels.  The left ear average puretone threshold was 48.75 decibels.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85.  The Veteran had been awarded a 10 percent disability rating when service connection was granted in May 2005, and the Board cannot disturb that rating.  

The degree of current bilateral hearing loss disability is insufficient to establish entitlement to a rating in excess of 10 percent, which in the instant case would be 20 percent, because the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometry results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Therefore the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss, during any period on appeal, must be denied.  As the preponderance of the evidence is against the claim for increased rating for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hernia and bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's ventral/umbilical hernia was found to span from the umbilicus to the epigastric area and that bulged with Valsalva maneuver; however, the examiner found there was no diastasis of the recti muscles.  This ventral/umbilical hernia corresponded to the schedular criteria for the 40 percent evaluation for ventral hernia (Code 7339).  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's ventral/umbilical hernia disability, and no referral for an extraschedular rating is required.  

With regard to the issue of increased rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the July 2007 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran reported increased difficulty in speech discrimination.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential 

application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has submitted only his statement along with his claim, reporting that friends had noted to him his increased hearing loss and that he had difficulty hearing them at times.  This observation is in keeping with his report to the VA examiner in July 2007.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in hearing speakers who are friends, which is associated with the service- connected hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is more than adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  


In the absence of exceptional factors associated with the hernia disability or bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for ventral/umbilical hernia is denied.

A rating in excess of 10 percent for bilateral hearing loss is denied.



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


